DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2021 has been entered.
Status of the Claims
3.	The status of the claims as filed in the reply dated 4/7/2021 are as follows:
	Claim 1 is canceled,
	Claims 2-8, 11-13, and 16-20 are amended,
	Claim 21 is new,
	Claims 2-21 are currently pending. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 21, 2, 5, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolman et al. (U.S. Patent No. 5,949,647, “Kolman”, previously cited) in view of Guerrero (U.S. Patent Publication No. 2001/0037875).

Regarding Claim 21, Kolman discloses a heat dissipating assembly (figs 1-2), comprising:
a first thermally conductive substrate (24) defining at least one cooling fin (3) extending away from the first substrate and defining at least one cavity (28) having a corresponding at least one opening (see annotated fig 1 below);
at least one heat pipe (32) conductively coupled with the first substrate (fig 1); and
a second thermally conductive substrate (14) enclosing the at least one opening to fix the at least one heat pipe (via 12, 16, 42, fig 1).


    PNG
    media_image1.png
    433
    640
    media_image1.png
    Greyscale



Regarding Claim 2, the combination of Kolman and Guerrero discloses all previous claim limitations. Kolman further disclose wherein the at least one cooling fin (30) extends normally away from the first substrate (24).

Regarding Claim 5, the combination of Kolman and Guerrero discloses all previous claim limitations. Kolman further discloses wherein the at least one heat pipe (32) is further fixed relative to the first substrate (24) by way of a mechanical fastener (34).

Regarding Claim 11, the combination of Kolman and Guerrero discloses all previous claim limitations. Kolman further discloses wherein the first substrate (24) and the second substrate (32) have different coefficients of thermal expansion (since the drawing symbol show the first substrate as a metal and second substrate as a polymer or resin which would inherently have different coefficients of thermal expansion, see MPEP 608.02(IX)).


6.	Claims 21, 3, 4, 8-10, 13, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (U.S. Patent No. 7,152,667, “Mochizuki”, previously cited) in view of Guerrero (U.S. Patent Publication No. 2001/0037875).

Regarding Claim 21, Mochizuki discloses a heat dissipating assembly (fig 1), comprising:
a first thermally conductive substrate (see annotated fig 1 below) defining at least one cooling fin (3, 12) extending away from the first substrate and defining at least one cavity having a corresponding at least one opening (see annotated fig 1 below);
at least one heat pipe (4) conductively coupled with the first substrate (fig 1); and
a second thermally conductive substrate (see annotated fig 1 below) enclosing the at least one opening to fix the at least one heat pipe.

    PNG
    media_image2.png
    863
    849
    media_image2.png
    Greyscale

However, Mochizuki does not explicitly disclose wherein each one heat pipe received entirely within a corresponding one cavity. Guerrero, however, discloses a heat dissipating assembly (figs 14-18) wherein a heat pipe (140) is received entirely within a corresponding one cavity (131) of substrate (120, 130). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Mochizuki have the cavity extend the entirety of the heat pipe in order improve the structural rigidity of the device and thus improve the reliability of the device. 


Regarding Claim 3, the combination of Mochizuki and Guerrero discloses all previous claim limitations. Mochizuki further discloses wherein the at least one cooling fin (3, 12) is in the form of a cylinder (pipe shaped, see col 5, lines 55-57).

Regarding Claim 4, the combination of Mochizuki and Guerrero discloses all previous claim limitations. Mochizuki further discloses wherein the at least one heat pipe (4) is in the form of a cylinder and the cavity (of 3) is in the form of a cylinder (pipe shaped, see col 5, lines 55-57).

Regarding Claim 8, the combination of Mochizuki and Guerrero discloses all previous claim limitations. Mochizuki further discloses wherein the first substrate includes a substantially planar surface (see annotated fig 1 below) from which the at least one cooling fin (3, 12) extends away from.

    PNG
    media_image3.png
    863
    825
    media_image3.png
    Greyscale

Regarding Claim 9, the combination of Mochizuki and Guerrero discloses all previous claim limitations. Mochizuki further discloses wherein the second substrate includes a substantially planar surface (see annotated fig 1 below) that is shaped to be received by the generally surface of the first substrate (see annotated fig 1below).

    PNG
    media_image4.png
    863
    825
    media_image4.png
    Greyscale


Regarding Claim 10, the combination of Mochizuki and Guerrero discloses all previous claim limitations. Mochizuki further discloses wherein the first substrate includes a substrate seat sized to receive the substantially planar surface of the second substrate (see annotated fig 1 below).


    PNG
    media_image5.png
    863
    825
    media_image5.png
    Greyscale


Regarding Claim 13, the combination of Mochizuki and Guerrero discloses all previous claim limitations. Mochizuki further discloses a heat producing component (1) in conductive contact with the second substrate (see annotated fig 1 above).

Regarding Claim 15, the combination of Mochizuki and Guerrero discloses all previous claim limitations. Mochizuki further discloses wherein heat generated by the heat producing 

Regarding Claim 20, the combination of Mochizuki and Guerrero discloses all previous claim limitations. Mochizuki further discloses wherein the at least one cooling fin (3, 12) includes a plurality of cooling fins (12) arranged in an array (fig 1).

7.	Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolman and Guerrero as applied to claim 1 above, and further in view of Noren (U.S. Patent No. 4,638,854, previously cited).

Regarding Claim 6, the combination of Kolman and Guerrero discloses all previous claim limitations. Kolman further disclose wherein an inner surface of the at least one cavity defines a threaded inner surface (38). However, they do not explicitly disclose wherein an outer surface of the at least one heat pipe defines a threaded outer surface. Noren, however, discloses a heat dissipating assembly wherein an outer surface of a heat pipe (10) defines a threaded outer surface (12). Noren teaches that this allow additional fins (20) to be attached (col 3, lines 5-35). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Kolman, as modified, to provide the threaded outer surface of the heat pipe of Noren in order to allow for attachment of additional fins thus improving the heat transfer efficiency of the device. 

Regarding Claim 7, the combination of Kolman, Guerrero, and Noren discloses all previous claim limitations. Kolman, as modified, further discloses wherein the at least one heat pipe (32, Kolman) is in the form of a screw (due to the thread 12, Noren).

8.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolman and Guerrero as applied to claim 1 above, and further in view of Pokhama (U.S. Patent No. 6,937,472, previously cited).

Regarding Claim 12, the combination of Kolman and Guerrero discloses all previous claim limitations. However, they do not explicitly disclose a piezo cooler connected with the first substrate and configured to direct air across an external surface of the at least one cooling fins. Pokhama, however, discloses a heat dissipating assembly wherein a piezo cooler (25) is connected with a first substrate (bottom surface of 11) and configured to direct air across an external surface of the at least one cooling fin (19) which are connected to a heat pipe (17). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Kolman, as modified, to provide the piezo cooler of Pokhama to facilitate air flow across the fin and thus improve the heat transfer efficiency of the device. 

9.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki and Guerrero as applied to claim 13 above, and further in view of Haba (U.S. Patent Publication No. 2003/0025192, previously cited).

Regarding Claim 14, the combination of Mochizuki and Guerrero discloses all previous claim limitations. However, they do not explicitly disclose wherein the second substrate comprises an alloy configured to match the coefficient of thermal expansion of the heat producing component. Haba, however, discloses an electronic component configuration (fig 6) wherein a substrate (630) comprises an alloy configured to match the coefficient of thermal expansion of the heat producing component (600). Haba teaches that having the thermal expansion coefficient match helps keep the bonds of the substrate and component intact (¶ 0021). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Mochizuki, as modified, to providing matching thermal expansion coefficients between the component and second substrate in order to keep the bonds intact and increase the reliability of the system.

10.	Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki and Guerrero as applied to claim 1 above, and further in view of Honmura et al. (U.S. Patent Publication No. 2012/0325440, “Honmura”, previously cited).

Regarding Claim 16, the combination of Mochizuki and Guerrero discloses all previous claim limitations. Mochizuki further discloses wherein the at least one heat pipe (4) includes an elongated shape. However, Mochizuki does not explicitly disclose wherein the heat pipe has a cross section configured to negate gravitational effects on a phase change fluid so that the at least one heat pipe operates in any orientation. Honmura, however, discloses a heat pipe (3, fig 8) which has a cross section (fig 3) configured to negate gravitational effects on the phase change fluid so that the at least one heat pipe operates in any orientation (¶ 0080). It would have been 

Regarding Claim 19, the combination of Mochizuki and Guerrero discloses all previous claim limitations. However, they do not explicitly disclose wherein the at least one heat pipe includes a patterned sidewall having ridges that extend longitudinally away from the first substrate. Honmura, however, discloses a heat pipe (3, fig 8) which includes a patterned sidewall having ridges (20) that extend longitudinally. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Mochizuki, as modified, to provide the heat pipe configuration of Honmura to enhance the capillary attraction of the heat pipe and improve the heat exchange performance of the heat pipe (see ¶ 0080, Honmura). 

11.	Claim 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki and Guerrero as applied to claim 1 above, and further in view of Sakaya et al. (U.S. Patent No. 5,314,010, “Sakaya”, previously cited).

Regarding Claim 17, the combination of Mochizuki and Guerrero discloses all previous claim limitations. However, they do not explicitly disclose wherein the at least one heat pipe includes a patterned sidewall having semi-circular ridges radially arranged about the inner surface. Sakaya, however, discloses a heat pipe (fig 13) which includes a patterned sidewall 

Regarding Claim 18, the combination of Mochizuki and Guerrero discloses all previous claim limitations. However, they do not explicitly disclose wherein the at least one heat pipe includes a patterned sidewall having ridges radially arranged about the inner surface. Sakaya, however, discloses a heat pipe (fig 12) which includes a patterned sidewall having ridges (802) radially arranged about the inner surface. Sakaya teaches that these ridges protect the heat pipe against a crushing force (col 7, lines 1-5). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Mochizuki, as modified, to provide the ridges of Sakaya in order to protect the heat pipe from crushing forces. 

Response to Arguments
12.	Applicant's arguments filed 4/7/2021 have been fully considered but they are not persuasive.
Applicant argues (pages 5-9) that Kolman and Mochizuki fail to teach each one heat pipe received entirely within a corresponding one cavity. However, Kolman and Mochizuki are not being relied upon to teach this limitation. Rather, newly cited Guerrero is now being relied upon to teach this limitation. 

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763